25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ira ROSS, Plaintiff Appellant,v.Joel SHAW, Officer, Defendant Appellee.andMR. LIGHTFOOT, Secretary of Public Safety & Corrections, A.Hopkins, Commissioner of Corrections, Norma B. Gluckstern,Director, Ralph Packard, Superintendent, Hank Musk, Ph.D.,Director of Health & Mental Services, Wendell McConnell,Medical Director, PHP Corporation, Medical Contractor to theMedical Director, PHP Corporation, Medical Contractor to thePublic Safety & Corrections Department, PatuxentInstitution, Defendants.
No. 93-7276.
United States Court of Appeals, Fourth Circuit.
Submitted May 17, 1994.Decided May 26, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-87-348-K)
Ira Ross, appellant pro se.
Stephanie Judith Lane-Weber, Asst. Atty. Gen., Areta L. Kupchyk, Office of the Attorney General of Maryland, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before HALL, PHILLIPS, and HAMILTON, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order after a jury verdict on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record shows that substantial evidence supported the verdict and that there was no irregularity in the jury's deliberations.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

AFFIRMED